Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered May 29, 2001, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The police had reasonable suspicion upon which to stop the taxicab in which defendant was a passenger. Defendant and the codefendant fit the general description of the perpetrators of a recent, nearby robbery, and the police observed them to be acting nervously before and after they entered the taxi (see People v Delgado, 287 AD2d 327 [2001], lv denied 97 NY2d 703 [2002]; see also People v Hutchinson, 47 NY2d 823 [1979]). Furthermore, the circumstances strongly suggested that defendant and the codefendant had switched clothing in an effort to foil identification (see People v Acevedo, 179 AD2d 465, 466 [1992], lv denied 79 NY2d 996 [1992]). The codefendant was wearing ill-fitting clothes that, according to the description, should have been worn by defendant, as one man’s jacket was too small while the other’s was too big. Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.